TONE, Circuit Judge, with whom FAIRCHILD, Circuit Judge,
joins, concurring.
I concur in the court’s opinion, given the present state of the law in this circuit, as stated in the line of cases represented by Nichols v. Schubert, 499 F.2d 946 (7th Cir. 1974). Those cases hold that Rule 4(a), Fed.R.Civ.P., requires issuance of summons even though the complaint is obviously meritless. Because I believe that Rule 4(a) was not intended to require such a procedure, and that the district court has power to dismiss an obviously meritless/complaint before summons is issued, I would vote to overrule Nichols v. Schubert and the cases it follows if, to decide this case, we had to reach the question of the district court’s power once such a complaint has been filed. Since it is unnecessary to reach that question here, I merely note these views.